Case 19-01133 Doc 127 Filed 01/19/21 Entered 01/19/21 11:56:32 Main Document Page 1 of 1




                                      United States Bankruptcy Court
                                       Eastern District of Louisiana
                                 Hale Boggs Federal Building, Suite B-601
   Sheila Booth                             500 Poydras Street              Telephone: (504) 589-7878
   Clerk of Court                     New Orleans, Louisiana 70130               FAX: (504) 589-7849

                                         January 19, 2021

   Ms. Carol Michel
   United States District Court
   Eastern District of Louisiana
   500 Camp Street, Room 151
   New Orleans, Louisiana 70130

   Re:        NOTICE OF APPEAL
   Case Name: Royal Alice Properties, LLC
   Case No.:  20-cv-3346, Section R, Magistrate 3

   Dear Mr. Blevins:


           Attached are the following:

           :        Copy of Docket Sheet(s)
           :        Copy of Appellant’s Designation/Issues with attached PDFs.


           Thank you for your assistance.

                                                         Sincerely,
                                                         Sheila Booth

                                                         By: S/ Kenisha Sylvester

                                                         DEPUTY CLERK
